DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 recites pronouns "it" and "its".  The examiner suggests the applicant to change the pronouns to proper nouns for clear understanding.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
29 and 36 recite that the actuator is controlled to maintain position when not being actuated.  However, it is not clear what is controlling the actuator.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20, 22-26, and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mironov (WO 2015/117700 A1).
Mironov discloses an electronic smoking device 10 comprising: (claim 19) a battery portion (see Figs. 1a-1d, a bottom half of a main body 11) including an electric power supply 14; and an atomizer/liquid reservoir portion (see Figs. 1a-1d, an upper half of the main body 11) having a mouthpiece 12 in an end, the atomizer/liquid reservoir portion including: a liquid reservoir 24 adapted for accommodating a liquid; and an atomizer 30 arranged at a first end face (see Figs. 3 and 4) of the liquid reservoir 24 and operable when connected to the power supply 14 to atomize the liquid for creating an aerosol, wherein the atomizer 30 includes a mesh 36 having a plurality of openings (see Page 13, lines 32-33) defining a plurality of respective passages from an inside of the liquid reservoir 24 to the exterior of the liquid reservoir 24, the plurality of openings adapted for providing the aerosol to the mouthpiece 12; (claim 20) wherein the mesh is electrically connected to a contact portion 32, the contact portion 32 configured for electrical connection to the power supply 14; (claim 22) wherein the atomizer is integrally formed with the liquid reservoir; (claim 23) wherein the atomizer 30 completely covers the first end face of the liquid reservoir 24 (see Figs. 1a-1d); (claim 24) wherein at least one air inlet 13 (see Figs. 1a-1d) or 1601 (see Fig. 16) is located at an edge of the atomizer 30 opposed to the liquid reservoir 24; (claim 25) wherein the liquid is based on propylene-glycol and (claim 26) includes at least one of glycerol, water, nicotine, and natural extracts (see Page 11, lines 9-16).

Regarding claims 31 and 32, Mironov discloses (claim 31) a cartomizer 20 operable to be connected to a power supply 14 for an electronic smoking device 10, the cartomizer 20 comprising: a liquid reservoir 24 adapted for accommodating a liquid; and an atomizer 30 arranged at a first end face (see Figs. 3 and 4) of the liquid reservoir 24 and operable when connected to the power supply 14 to atomize the liquid for creating an aerosol, wherein the atomizer 30 includes a mesh 36 having a plurality of openings (see Page 13, lines 32-33) defining a plurality of respective passages from an inside of the liquid reservoir 24 to the exterior of the liquid reservoir 24, the plurality of openings adapted for providing the aerosol to a mouthpiece 12 of the electronic smoking device 10; (claim 32) wherein the mesh 36 is electrically connected to a contact portion 32, the contact portion 32 configured for electrical connection with the power supply 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015/117700 A1).
Claims 21 and 33 recites, "a size of the plurality of openings are a function of a viscosity of the liquid and a vaporization rate of the liquid by the atomizer."  
Mironov does not disclose the limitations of claims 21 and 33.  However, it is inherent that different liquids have different viscosity and different vaporization rates.  If the liquid can not pass through the openings of the mesh due to small size, the liquid might not be able to  vaporize and the vapor might not be able to flow to the mouthpiece.  Therefore, it is obvious the adjust the size of the openings to accommodate the liquid with specific viscosity and vaporization rate.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the atomizer taught by Mironov such that it would have a size of the plurality of openings in a function of a viscosity of the liquid and a vaporization rate of the liquid by the atomizer as taught by the instant invention because the size of the openings must be adjusted to accommodate the liquid with specific viscosity and vaporization rate in order for the liquid to pass through the openings.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim(s) 27, 29-30, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015/117700 A1) in view of Hawes et al (US Patent Application Publication No. US 2016/0021931 A1).
Claims 27 and 34 recite, "The electronic smoking device comprising an actuator movable inside the liquid reservoir, the actuator adapted to supply the liquid to the plurality of openings, when the actuator is moved towards the first end face."
Since Mironov does not discloses an actuator within the electronic smoking device, Mironov does not disclose the limitations of claims 27 and 34.  
On the other hand, Hawes discloses an electronic smoking device 100 comprising a liquid reservoir 240 including a liquid 242 and an actuator 220 (see Fig. 2) movable inside the liquid reservoir 240 at one end of the liquid reservoir 240, the actuator 220 adapted to supply the liquid 242 to a heater 144 located at other end of the liquid reservoir 240 opposite of the actuator 220, when the actuator 240 is moved towards the other end of the liquid reservoir 240.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an electronic smoking device taught by Mironov such that it would have an actuator as taught by Hawes because the actuator can provide constant pressure to the liquid inside the reservoir the make the liquid to flow effectively.  

Regarding claims 29 and 36, claims 29 and 36 recite that the actuator is controlled to maintain position when not being actuated.
Since Mironov does not discloses an actuator within the electronic smoking device, Mironov does not disclose the limitations of claims 29 and 36.  
On the other hand, Hawes discloses an electronic smoking device 100 comprising a liquid reservoir 240 including a liquid 242 and an actuator 220 (see Fig. 2) movable inside the liquid reservoir 240 at one end of the liquid reservoir 240; wherein the actuator 220 is controlled to maintain position when not being actuated (see Paragraph [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an electronic smoking device taught by Mironov such that it would have a actuator that is controlled to maintain position when not being actuated as taught by Hawes in order to start or to stop the flow of the liquid when the electronic smoking device is either being used or stop being used.  

Regarding claim 30 reciting, "the actuator and the atomizer are electrically connected in parallel with the power supply", since Mironov does not disclose the use of actuator, Mironov does not disclose an electrical connection between the actuator, the atomizer and the power supply.  
On the other hand, it is common knowledge that electronic components can be electrically connected either in a series connection or in a parallel connection, which are two basic connection and which do not affect or change the main functions of the electronic components.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an electronic smoking device taught by Mironov and Hawes such that it would have an actuator and an atomizer electrically connected in parallel with a power supply as taught by the instant invention because it is common knowledge that electronic components can be electrically connected either in a series connection or in a parallel connection, which are two basic connection and which do not affect or change the main functions of the electronic components.

Claim(s) 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov and Hawes et al as applied to claims 27, 29-30, 34, and 36 above, and further in view of Kane et al (US Patent Application Publication No. 2015/0027470 A1).
Regarding claims 28 and 35, claims 28 and 35 recite, "the actuator comprises a piston controllable by an airflow sensor or a button."
Since Mironov does not discloses an actuator within the electronic smoking device, Mironov does not disclose the limitations of claims 28 and 35.   
In addition, Hawes discloses an electronic smoking device 100 comprising a liquid reservoir 240 including a liquid and an actuator 405 movable inside the liquid reservoir 240 at one end of the liquid reservoir 240 and the actuator 405 is controlled by an airflow sensor 130 or a button 180.  However, Hawes does not disclose the actuator 240 comprising a piston.  
On the other hand, Kane disclose an electronic smoking device 60 comprising a liquid reservoir 240 including a liquid and an actuator 405, which can be a piston (see Paragraph [0023], lines 5-8), movable inside the liquid reservoir 240 at one end of the liquid reservoir 240).  Kane also teaches that the actuator 405 can also be two plates connected by springs.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the actuator taught by Hawes such that it would be a piston as taught by Kane because the actuator is in many different forms, which can provide the same function.  Therefore, the use of the piston only deals with the use of one known type of actuator over many other known types of actuators.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831